Citation Nr: 1612244	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  12-20 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for bilateral leg amputation.

3.  Entitlement to service connection for congestive heart failure.

4.  Entitlement to special monthly compensation based on the need for aid and attendance or housebound status.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from June 1962 to June 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board previously remanded this matter in December 2014 in order to obtain examinations and opinions regarding the Veteran's claims of service connection.  The examinations were completed in May 2015, and the claims have been returned to the Board for appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 

REMAND

A remand is required to obtain an addendum medical opinion that complies with the directives contained in the December 2014 Board remand.  The Board is obligated by law to ensure that the RO complies with its directives. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Specifically, the Veteran submitted a May 2012 medical opinion from a private physician.  In it, the physician opined that the Veteran's diabetes mellitus, bilateral leg amputation, and congestive heart failure are related to in-service trichloroethylene exposure.  The Veteran has also submitted medical articles regarding human exposure to trichloroethylene.  The Board directed the VA examiner on remand to consider the May 2012 opinion, the submitted articles, and all lay statements submitted by the Veteran.  

In May 2015, the AOJ obtained medical opinions.  For each claimed disorder, the examiner opined that it was less likely than not that the claimed disorder was incurred in or caused by the Veteran's active duty.  As rationale, the examiner cited to an Environmental Protection Agency study which links chronic effects in the liver, kidneys, immune system, and endocrine system to exposure to trichloroethylene occupationally or through contaminated drinking water.  The examiner also cited to studies that show increased toxicity of trichloroethylene with simultaneous alcohol consumption and trichloroethylene inhalation.  Neurological, liver, and kidney effects were reported in chronically-exposed animals as well, in addition to several cancers.  The examiner concluded by noting that there were no known associations between trichloroethylene and the Veteran's claimed disorders.   

These opinions do not comply with the Board's December 2014 remand directives.  The Board specifically directed the examiner to provide opinions that addressed the submitted medical articles, the May 2012 favorable private opinion, and any lay statements provided by the Veteran.  Additionally, the examiner did not opine as to whether the Veteran's claimed disorders are otherwise related to the Veteran's active service, regardless of trichloroethylene exposure.  Absent compliance with the December 2014 directives, the Board must remand the claim yet again to obtain adequate medical opinions.  See Stegall, 11 Vet. App. at 271.

As noted in the December 2014 remand, the Veteran's claims of entitlement to a TDIU and special monthly compensation based on aid and attendance are inextricably intertwined with the issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the examiner who provided the May 2015 opinions.  If the examiner is unavailable, the file should be referred to another similarly qualified medical professional.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner must provide the following opinions:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus had its onset during military service or is otherwise related to such service, to include as due to exposure to trichloroethylene and other solvents?

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral leg amputation is related to military service, to include as due to exposure to trichloroethylene and other solvents?

c.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's congestive heart failure had its onset during military service or is otherwise related to such service, to include as due to exposure to trichloroethylene and other solvents?

The examiner must specifically discuss the following:  1) the articles submitted in March 2012 by the Veteran regarding trichloroethylene; 2) the May 2012 private opinion; and 3) the Veteran's lay statements.

2.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

